Exhibit 10.1

FIRST AMENDMENT TO LOAN AND SECURITY AGREEMENT

THIS FIRST AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”), dated as
of October 9, 2020 (the “Amendment Effective Date”), is made by and among
Ardelyx, Inc., a Delaware corporation (“Borrower”), Solar Capital Ltd., a
Maryland corporation (“Solar”), in its capacity as collateral agent for Lenders
(in such capacity, together with its successors and assigns in such capacity,
“Collateral Agent”), and the Lenders listed on Schedule 1.1 of the Loan and
Security Agreement (as defined below) or otherwise a party hereto from time to
time including Solar in its capacity as a Lender and Western Alliance Bank, an
Arizona corporation, as a Lender (each a “Lender” and collectively, the
“Lenders”).

The Borrower, the Lenders and Collateral Agent are parties to a Loan and
Security Agreement dated as of May 16, 2018 (as amended, restated or modified
from time to time, the “Loan and Security Agreement”).  The Borrower has
requested that the Lenders agree to certain amendments to the Loan and Security
Agreement.  The Lenders have agreed to such request, subject to the terms and
conditions hereof.

Accordingly, the parties hereto agree as follows:

SECTION 1Definitions; Interpretation.
(a)Terms Defined in Loan and Security Agreement.  All capitalized terms used in
this Amendment (including in the recitals hereof) and not otherwise defined
herein shall have the meanings assigned to them in the Loan and Security
Agreement.
(b)Interpretation.  The rules of interpretation set forth in Section 1.1 of the
Loan and Security Agreement shall be applicable to this Amendment and are
incorporated herein by this reference.
SECTION 2Amendments to the Loan and Security Agreement.
(a)The Loan and Security Agreement shall be amended as follows effective as of
the Amendment Effective Date:
(i)Amended Definitions.  The following definitions are hereby amended and
restated in their entirety to read as follows:

“Amortization Date” means December 1, 2021; provided, however, if either (a) the
FDA does not approve the Borrower’s New Drug Application for tenapanor for
control of serum phosphorus in adult chronic kidney disease patients (CKD) on
dialysis on or before May 31, 2021 or (b) the FDA issues a complete response
letter (“CRL”) for tenapanor for the control of serum phosphorus in adult
chronic kidney disease patients (CKD) on dialysis, in each case, subject to
reasonable verification by Collateral Agent (including supporting documentation
reasonably requested by Collateral Agent), then the Amortization Date shall mean
the earlier of (x) June 1, 2021, or (y) the first (1st) day of the month
immediately following the date that the FDA issues a CRL to Borrower.

“Final Fee” is a payment (in addition to and not a substitution for the regular
monthly payments of principal plus accrued interest or any other fee payable
hereunder) (a) due on the earliest to occur of (i) the Maturity Date, (ii) the

1

--------------------------------------------------------------------------------

acceleration of the Term Loan, and (iii) the prepayment of the Term Loan
pursuant to Section 2.2(c) or (d), and (b) equal to four and ninety-five
hundredths of a percent (4.95%) of the aggregate principal amount of the Term
Loan advanced hereunder.  The Final Fee shall be fully earned on the date so
paid, non-refundable for any reason and payable ninety percent (90%) to Solar
and ten percent (10%) to Western Alliance Bank.

“LIBOR Rate” means the greater of (i) one quarter of a percent (0.25%) and (ii)
the rate per annum rate published by the Intercontinental Exchange Benchmark
Administration Ltd. (the “Service”) (or on any successor or substitute page of
such Service, or any successor to or substitute for such Service) for a term of
one (1) month, which determination by Collateral Agent shall be conclusive in
the absence of manifest error; provided that if, at any time, Lenders notify
Collateral Agent that Lenders have determined that (x) Lenders are unable to
determine or ascertain such rate, (y) the applicable regulator has made public
statements to the effect that the rate published by the Service is no longer
used for determining interest rates for loans and (z) deposits in eurodollars in
the applicable amounts or for the relative maturities are not being offered for
such period, then the interest rate on the Term Loan (as set forth in Section
2.3(a) hereof) shall be equal to an alternate benchmark rate and spread mutually
agreed between Collateral Agent and Borrower, giving due consideration to (i)
market convention and (ii) selection, endorsement or recommendation by a
relevant Governmental Authority.  Such alternative benchmark rate and spread
shall be binding unless the Required Lenders object within five (5) days
following notification of such alternate benchmark rate and spread.



(ii)The Notice information for Collateral Agent set forth in Section 10 of the
Loan and Security Agreement is amended as follows:

“If to Collateral Agent:

SOLAR CAPITAL LTD.

500 Park Avenue, 3rd Floor

New York, NY 10022

Attention: Anthony Storino

Email: storino@Solarcapltd.com



with a copy (which shall not constitute notice) to:

DLA Piper LLP (US)

500 8th Street, NW

Washington, DC 20004

Attn: Eric Eisenberg

Fax: (202) 799 5211

Email: eric.eisenberg@dlapiper.com”



(iii)Schedule 1.1. to the Loan Agreement is replaced with Schedule 1.1 attached
hereto.

2

--------------------------------------------------------------------------------

(b)References Within Loan and Security Agreement.  Each reference in the Loan
and Security Agreement to “this Agreement” and the words “hereof,” “herein,”
“hereunder,” or words of like import, shall mean and be a reference to the Loan
and Security Agreement as amended by this Amendment.
SECTION 3Conditions of Effectiveness.  The effectiveness of Section 2 of this
Amendment shall be subject to the satisfaction of each of the following
conditions precedent:
(a)Fees and Expenses.  The Borrower shall have paid (i) an amendment fee of One
Hundred Twenty-Five Thousand Dollars ($125,000) to be shared between the Lenders
seventy percent (70%) to Solar and thirty percent (30%) to Western Alliance
Bank, and (ii) all invoiced costs and expenses then due in accordance with
Section 5(e).  
(b)This Amendment.  Collateral Agent shall have received this Amendment,
executed by Collateral Agent, the Lenders and the Borrower.
(c)Representations and Warranties; No Default.  On the Amendment Effective Date,
after giving effect to the amendment of the Loan and Security Agreement
contemplated hereby:  
(i)The representations and warranties contained in Section 4 shall be true and
correct in all material respects on and as of the Amendment Effective Date as
though made on and as of such date; and
(ii)There exist no Events of Default.
SECTION 4Representations and Warranties.  To induce the Lenders to enter into
this Amendment, the Borrower hereby confirms, as of the date hereof, (a) that
the representations and warranties made by it in Section 5 of the Loan and
Security Agreement and in the other Loan Documents are true and correct in all
material respects; provided, however, that such materiality qualifier shall not
be applicable to any representations and warranties that already are qualified
or modified by materiality in the text thereof; (b) that there has not been and
there does not exist a Material Adverse Change; and (c) that the information
included in the Perfection Certificate most recently delivered to Collateral
Agent pursuant to Section 6.2(a)(xiv) of the Loan Agreement remains true and
correct in all material respects.   For the purposes of this Section 4, (i) each
reference in Section 5 of the Loan and Security Agreement to “this Agreement,”
and the words “hereof,” “herein,” “hereunder,” or words of like import in such
Section, shall mean and be a reference to the Loan and Security Agreement as
amended by this Amendment, and (ii) any representations and warranties which
relate solely to an earlier date shall not be deemed confirmed and restated as
of the date hereof (provided that such representations and warranties shall be
true, correct and complete in all material respects as of such earlier date).
SECTION 5Miscellaneous.
(a)Loan Documents Otherwise Not Affected; Reaffirmation.  Except as expressly
amended pursuant hereto or referenced herein, the Loan and Security Agreement
and the other Loan Documents shall remain unchanged and in full force and effect
and are hereby ratified and confirmed in all respects.  The Lenders’ and
Collateral Agent’s execution and delivery of, or acceptance of, this Amendment
shall not be deemed to create a course of dealing or otherwise create any
express or implied duty by any of them to provide any other or further
amendments, consents or waivers in the future.  The Borrower hereby reaffirms
the grant of security under Section 4.1 of the Loan and Security Agreement and
hereby reaffirms that such grant of security in the Collateral secures all
Obligations under the Loan and Security Agreement, including without limitation
any Term Loans funded on or after the Amendment Effective Date, as of the date
hereof.

3

--------------------------------------------------------------------------------

(b)Conditions.  For purposes of determining compliance with the conditions
specified in Section 3, each Lender that has signed this Amendment shall be
deemed to have consented to, approved or accepted or to be satisfied with, each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to a Lender unless Collateral Agent shall have
received notice from such Lender prior to the Amendment Effective Date
specifying its objection thereto.
(c)Release.  In consideration of the agreements of Collateral Agent and each
Lender contained herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Borrower, on behalf of
itself and its successors, assigns, and other legal representatives, hereby
fully, absolutely, unconditionally and irrevocably releases, remises and forever
discharges Collateral Agent and each Lender, and its successors and assigns, and
its present and former shareholders, affiliates, subsidiaries, divisions,
predecessors, directors, officers, attorneys, employees, agents and other
representatives (Collateral Agent, Lenders and all such other persons being
hereinafter referred to collectively as the “Releasees” and individually as a
“Releasee”), of and from all demands, actions, causes of action, suits,
covenants, contracts, controversies, agreements, promises, sums of money,
accounts, bills, reckonings, damages and any and all other claims,
counterclaims, defenses, rights of set-off, demands and liabilities whatsoever
of every name and nature, known or unknown, suspected or unsuspected, both at
law and in equity, which Borrower, or any of its successors, assigns, or other
legal representatives may now or hereafter own, hold, have or claim to have
against the Releasees or any of them for, upon, or by reason of any
circumstance, action, cause or thing whatsoever which arises at any time on or
prior to the day and date of this Amendment, including, without limitation, for
or on account of, or in relation to, or in any way in connection with the Loan
Agreement, or any of the other Loan Documents or transactions thereunder or
related thereto.  Borrower understands, acknowledges and agrees that the release
set forth above may be pleaded as a full and complete defense and may be used as
a basis for an injunction against any action, suit or other proceeding which may
be instituted, prosecuted or attempted in breach of the provisions of such
release.  Borrower agrees that no fact, event, circumstance, evidence or
transaction which could now be asserted or which may hereafter be discovered
shall affect in any manner the final, absolute and unconditional nature of the
release set forth above.
(d)No Reliance.  The Borrower hereby acknowledges and confirms to Collateral
Agent and the Lenders that the Borrower is executing this Amendment on the basis
of its own investigation and for its own reasons without reliance upon any
agreement, representation, understanding or communication by or on behalf of any
other Person.
(e)Costs and Expenses.  The Borrower agrees to pay to Collateral Agent within
the later of (i) ten (10) days following its receipt of an invoice, or (ii) ten
(10) days following the Amendment Effective Date, the reasonable and documented
out-of-pocket costs and expenses of Collateral Agent and the Lenders party
hereto, and the reasonable and documented fees of counsel to Collateral Agent
and the Lenders party thereto, in connection with the negotiation, preparation,
execution and delivery of this Amendment and any other documents to be delivered
in connection herewith on the Amendment Effective Date.
(f)Binding Effect.  This Amendment binds and is for the benefit of the
successors and permitted assigns of each party.  
(g)Governing Law.  THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL IN ALL RESPECTS BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH,
THE INTERNAL LAWS OF THE STATE OF NEW YORK (WITHOUT REGARD TO THE CONFLICT OF
LAWS PRINCIPLES that would result in the application of any laws other than the
laws OF the State of New York (OTHER THAN SECTION 5-1401 OF THE GENERAL
OBLIGATIONS LAW)),

4

--------------------------------------------------------------------------------

INCLUDING ALL MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE, REGARDLESS OF
THE LOCATION OF THE COLLATERAL.
(h)Complete Agreement; Amendments; Exit Fee Agreement.  This Amendment and the
Loan Documents represent the entire agreement about this subject matter and
supersede prior negotiations or agreements with respect to such subject matter.
 All prior agreements, understandings, representations, warranties, and
negotiations between the parties about the subject matter of this Amendment and
the Loan Documents merge into this Amendment and the Loan Documents. For the
avoidance of doubt and notwithstanding anything to the contrary in this
Amendment, Borrower (a) reaffirms its obligations under the Exit Fee Agreement,
including without limitation its obligation to pay the Exit Fee (as defined in
the Exit Fee Agreement) if and when due thereunder, and (b) agrees that the
defined term “Loan Agreement” as defined in the Exit Fee Agreement shall on and
after the Amendment Effective Date mean the Loan and Security Agreement as
amended by this Amendment and may be amended, restated or modified from time to
time on or after the Amendment Effective Date.
(i)Severability of Provisions.  Each provision of this Amendment is severable
from every other provision in determining the enforceability of any provision.
(j)Counterparts.  This Amendment may be executed in any number of counterparts
and by different parties on separate counterparts, each of which, when executed
and delivered, is an original, and all taken together, constitute one Amendment.
 Delivery of an executed counterpart of a signature page of this Amendment by
facsimile, portable document format (.pdf) or other electronic transmission will
be as effective as delivery of a manually executed counterpart hereof.
(k)Loan Documents. This Amendment and the documents related thereto shall
constitute Loan Documents
(l)Electronic Execution of Certain Other Documents. The words “execution,”
“execute”, “signed,” “signature,” and words of like import in or related to any
document to be signed in connection with this Amendment and the transactions
contemplated hereby (including without limitation assignments, assumptions,
amendments, waivers and consents) shall be deemed to include electronic
signatures, the electronic matching of assignment terms and contract formations
on electronic platforms approved by Collateral Agent, or the keeping of records
in electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

[Balance of Page Intentionally Left Blank; Signature Pages Follow]





5

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment, as of
the date first above written.

BORROWER:





Ardelyx, Inc.,
as Borrower









By:

/s/ Justin Renz

Name:

Justin Renz

Title:

Chief Financial Officer





COLLATERAL AGENT AND LENDER:





SOLAR CAPITAL LTD.,
as Collateral Agent and a Lender









By:

/s/ Nandan S. Munshi

Name:

Nandan S. Munshi

Title:

Authorized Signatory





LENDER:





SCP PRIVATE CREDIT INCOME FUND SPV, LLC,
as a Lender









By:

/s/ Nandan S. Munshi

Name:

Nandan S. Munshi

Title:

Authorized Signatory





LENDER:





WESTERN ALLIANCE BANK,
as a Lender









By:

/s/ Bill Wickline

Name:

Bill Wickline

Title:

Head of Life Sciences





[Signature Page to First Amendment to Loan and Security Agreement]

--------------------------------------------------------------------------------

SCHEDULE 1.1

Lenders and Commitments




Lender

Term Loan Commitment

Commitment Percentage

Solar Capital Ltd.

$24,500,000

49.00%

SCP Private Credit Income Fund SPV, LLC

$10,500,000

21.00%

Western Alliance Bank

$15,000,000

30.00%

TOTAL

$50,000,000

100.00%





--------------------------------------------------------------------------------